Noth. — The case of Laspeyre v. McFarland, N. C. Term. Rep. 187, decides that trover cannot be maintain! d on tin- possession of a chattel, where it appears that the legtl title is in another, and that the Plaintiffs as onlv a trust. But see the cases on this subject collected in 2 Sand. 47 a. note 1. The Court in Laspeyre v. McFarland, seem' Lo intimate that trespass would have lam in that case, and authorities arc cited m Sanders to show tiiat wherever trespass will lie for the wrongful ctkin,< oi goods, trover will also lie ; for one may qualify but not increase a tort.